Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing OMB Approval OMB Number: 3235-0604 Expires: August 31, 2010 Estimated average burden hours per response30.0 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from August 21, 2008 to September 22, 2008 Commission File Number of issuing entity: 333-122288-05 CIT Equipment Collateral 2008-VT1 (Exact name of issuing entity as specified in its charter) Commission File number of depositor: 000-30501 CIT Funding Company, LLC (Exact name of registrant/depositor as specified in its charter) CIT Financial USA, Inc. (Exact name of sponsor as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization of the issuing entity) 26-6369346 (I.R.S. Employer Identification No.) c/o Deutsche Bank Trust Company Delaware c/o Deutsche Bank Trust Company Americas, Structured Finance Services 60 Wall Street, 26 th Floor Mail Stop NYC60-2606 New York, New York (Address of principal executive offices of the issuing entity) (Zip Code) (212) 250-2946 (Telephone number, including area code) N/A (Former name, former address, if changed since last report) Exhibit Index Appears on Page 4. Registered/reporting pursuant to (check one) Section 12(b) Section 12(g) Section 15(d) Name of exchange Title of class (If Section 12(b) Class A-1 [] [] [ X ] Class A-2A [] [] [ X ] Class A-2B [] [] [ X ] Class A-3 [] [] [ X ] Class B [] [] [ X ] Class C [] [] [ X ] Class D [] [] [ X ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: X No: SEC 2503 (03-05) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number . PART I  DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information. The responses to Item 1 are set forth in part herein and in part in the monthly servicers report, attached hereto as Exhibit 99.1 (the Monthly Servicers Report). CIT Funding Company, LLC (the Depositor or registrant) has registered $4,000,000,000 in receivable-backed notes on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended (the Act), by a Registration Statement on Form S-3 (File No. 333-122288). On May 14, 2008, pursuant to the Pooling and Servicing Agreement dated as of April 1, 2008 among CIT Equipment Collateral 2008-VT1, as Trust (the Issuing Entity), the Depositor and CIT Financial USA, Inc., in its individual capacity and as Servicer (the Pooling and Servicing Agreement), the Depositor caused the Issuing Entity to issue $548,035,000 in aggregate principal amount of Receivable-Backed Notes (collectively, the Notes). Terms defined in the Pooling and Servicing Agreement and used, but not otherwise defined, in this report on Form 10-D, the Monthly Servicers Report described below or the Officers Certificate described below shall have those meanings assigned to such terms in the Pooling and Servicing Agreement. The Notes were issued pursuant to an Indenture dated as of April 1, 2008 between the Issuing Entity and Manufacturers and Traders Trust Company, as Indenture Trustee. The Pooling and Servicing Agreement and the Indenture were previously filed with the Securities and Exchange Commission (the Commission) with respect to the Issuing Entity on May 16, 2008 pursuant to Form 8-K and Item 601 of Regulation S-K (17 CFR 229.601) . On September 22, 2008, a distribution was made by the Indenture Trustee (on behalf of the Issuing Entity) to the holders of the Notes pursuant to the Pooling and Servicing Agreement. This report on Form 10-D is being filed to provide information regarding such distribution. Please see Item 9(b), Exhibit 99.1, the Monthly Servicers Report relating to such distribution, attached hereto for the distribution and pool data information relating to the distribution and the distribution period covered by this report on Form 10-D. Please see also Item 9(b), Exhibit 99.2, the Officers Certificate, attached hereto that contains a certification by a Servicing Officer of the accuracy of the Monthly Servicers Report relating to such distribution. In connection with such distribution, please note that (i) Collections during the distribution period included $410,727.55 in Contract Prepayments; and (ii) $2,110,125.71 was paid from Collections during the distribution period to the Servicer in repayment of prior Servicer Advances. In addition, please see the Pooling and Servicing Agreement, the Indenture and the Prospectus Supplement, dated May 9, 2008, previously filed with the Commission with respect to the Issuing Entity on May 14, 2008 and with respect to the registrant on May 27, 2008 pursuant to Rule 424(b)(5) of the Act, as supplemented by the Supplement to Prospectus Supplement, dated May 13, 2008, previously filed with the Commission with respect to the Issuing Entity on May 14, 2008 and with respect to the registrant on May 27, 2008 pursuant to Rule 424(b)(5) of the Act, for introductory and explanatory information about the material terms, the transaction parties, the Notes and the assets of the Issuing Entity securing the
